Title: To John Adams from David Sewall, 18 January 1822
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York Janry. 18th. 1822
				
				Your favour of Decemr. 31st. ultimo I have once & again perused with pleasure.—I did not know, until your letter mentioned it that Joseph Adams, formerly the Minister of Newington, was your Uncle—I once heard him preach at York, at a Ministers meeting, from the Words “How is the Gold become dim, and the most fine Gold changed” I then thought He handled the Subject very well, but Whether With, or Without Notes—I never knew.—Afterwards, in passing from Portsmo, Westward to Greenland, I met him, with several attendance going on to Portsmo. to Preach a Lecture, being then 90. Years of  his age His advanced years made the circumstance Noticeable—And He was then on Horseback—You seem to Suppose that Govr. Bracketts’ Amiable Wife was a Daughter of that Madam Whipple, Who sometimes treated her Guests cavalerely.—I have always understood, that Dr. Bracketts Wife Whose maiden Name was Whipple was a Niece of that Madam Whipple—and who was afterwards the Widow of Parson Lowell, and that she had no Children by either of her Husbands.—I have lately seen Mr. Websters Discourse on the dual Centureal Anniversary of the landing of the Pilgrims at Plymouth, And believe it will be read with great pleasure with by Antiquarians of every denomination, but especially by their descendants of the Pilgrims. As I can yet use my Pen with facility you will excuse my the frequent Scribling of your only Surviving Classmate
				
					David Sewall
				
				
					We of Maine, have a Wonderfull facility of making Governours We shall soon be able to Supply the Union.—Should they stand in Need of such as We can manufacture.—I have seen with pleasure a motion in the Senate of U.S. to limit by an amendment of the Constitun. the No. of Representatives in the House.—I have always Supposed 150. Was full large enough, for any deliberating assembly. And that the Royal Instruction to the Govr. of Massa. against the division of Towns, Was a usefull one to prevent the gret increase of Members in the House of Representatives.—And For the larger, Ceteris paribus, the distn from which a Selection, is made, the greater the probability of procuring Persons of Integrity and Information for the Station. Some other proposed Amendments strike me disagreably. Some of our political Tinkers (to use a very uncourtly expression) could they succeed in their attemps would in a great Measure destroy that important Instrument. But For the immoderate increase of the Representative Body, would greatly diminish their usefulness. And I could Wish that instead of 40. m. to a Member as it is said, is proposed, 45—or even 50.m may finally be Adopted
				
			